K. K. HALL, Circuit Judge,
dissenting:
I must, respectfully, dissent for two reasons:
First, the majority today holds that when a prisoner has a broken arm he can maintain a § 1983 action against any responsible state or federal official who has failed to assure that he is examined by a physician within at least -eleven hours of his injury and has his arm x-rayed within twenty-two hours of his injury. This holding rests upon facts admitted in the plaintiff’s various complaints that he was injured by a known cause, was suffering from a known trauma to a non-vital body part, was immediately taken to an infirmary provided at the jail facility, was seen there by a nurse who gave him a pain pill, was several hours later seen by that same nurse, was able to complain to a second nurse, was examined eleven hours after the injury by a physician who did not prescribe a more potent pain reliever than that provided to plaintiff earlier, was taken to a hospital at eight-thirty the next morning by federal marshals for x-rays, had his arm put in a full shoulder-to-wrist cast at the hospital by the same physician who saw him at the jail at nine o’clock the night before, and had his arm placed in a patient-removable half-cast two weeks thereafter, which the prisoner chose to remove himself several weeks later — an incredible set of facts upon which to find the district court was clearly erroneous in finding no claim to have been stated for deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976). The plaintiff admits that upon breaking his arm his immediate medical need was pain and that it was treated by medical personnel immediately, and he further admits in his complaint that his injury was not serious and was attended to by a physician working in the evening and early morning hours with the reasonable and, apparently conscientious, cooperation of all local and federal officials involved. I can find no possible basis for a finding of alleged deliberate indifference to a serious medical need and, therefore, I must dissent from the majority’s finding that the district court was clearly erroneous in dismissing the plaintiff’s complaint.
Second, the majority would apparently create a general federal remedy in this circuit under the Fifth Amendment for any alleged violation of a due process right on the bare allegation that federal marshals may or may not have been called to take plaintiff to the hospital before plaintiff was *1298seen by a physician. The majority disregards the well-reasoned opinion of the Fifth Circuit in Davis v. Passman, 571 F.2d 793 (5th Cir. 1978), wherein the court, sitting en banc, refused to indiscriminately recognize such a cause of action against federal officials without consideration of the nature of the violation, the federal right to be protected and the need for a special federal remedy for violation of such right. The basis of that opinion was that extension of the federal remedy in Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999,29 L.Ed.2d 619 (1971), would so deluge federal courts with new actions so as to paralyze them. The majority’s rush to establish such a cause of action against federal officials on the speculative facts of this case clearly ignores the reasoning in Davis v. Passman and serves to encourage the litigious prisoner who can find federal officials to sue for alleged violations of any conceivable due process rights of the Fifth Amendment.1 I think it is incumbent upon the federal judiciary to prevent claims, particularly unmeritorious ones, from over-burdening our judicial resources to the exclusion of speedy decision of all claims, most particularly meritorious ones.
Therefore, because I think the majority analysis of the facts alleged in plaintiff’s complaints is wrong and the implied indiscriminate creation of a general federal remedy for any violation of a Fifth Amendment right is unnecessary in this case and improvident in any case, I must strongly dissent.

. It should be noted that government counsel for the federal defendants informed the court in oral argument that the three cases here appealed constituted the tenth, eleventh and twelfth actions filed in the district court below and that the defendant has taken seven appeals to this court.